UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): Tuesday, 28April 2015 SUNGAME CORPORATION (Exact of registrant as specified in its charter) DELAWARE 333-158946 **-***** State or other jurisdiction of incorporation Commission File Number IRS Employer Identification No. 3091 West Tompkins Avenue, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(310) 666-0051 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01, 3.02, and 5.02.Entry into a Material Definitive Agreement; Unregistered Sales of Equity Securities, & Corporate Governance and Management; and Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On Tuesday, 28 2015 Sungame Corp. & Schneider Brothers Partners, Ltd. have entered into an agreement where the material terms are Schneider Brothers agrees to purchase 50,000,000 newly issued common voting shares at $1.00 per share, payable on or before one year from execution, and Schneider Bros. presents a nominee for appointment as Chief Financial Officer and a seat on the Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:Wednesday, 29 April 2015 /s/ Raj Ponniah By: Raj Ponniah, Chief Executive Officer and Director - 2 -
